                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                             :
PRESIDENT, INC.                                 :
                Plaintiffs,                     :
                                                :
          v.                                    :      Civ. No. 20-5533
                                                :
PHILADELPHIA COUNTY BOARD                       :
OF ELECTIONS,                                   :
              Defendant.                        :

                                          ORDER

       As stated during today’s Emergency Injunction Hearing, in light of the Parties’ agreement,

Plaintiff’s Motion (Doc. No. 1) is DENIED without prejudice.


                                                           AND IT IS SO ORDERED.

                                                           /s/ Paul S. Diamond
                                                           _________________________
                                                           Paul S. Diamond, J.
